.a!..<
  -               c                                ,’
                                                   ‘..




 9on. Baya satwrleld
 Ffremea's Pelmion coQQlMfo!ler
 State Capitol Bldg. ._,
 Auetln, Teues
 Dear sir:                         Oplnlon Ho. o-5515
                               .'&: U&k    the given ia6t8, 6uq
                                 the towa of GaxWri Oaka -pcrtl-
                               :   alpate   in the benotit8of thk
                                   ~resma*a Dlaabllityand Re-
                                   t1rcQent au%i?
               will aaknowledpgrcoelpt 0C ycnirimuontl*tFr
               ger1ornr ",       .              : ,.,., .
                          :                      ,T'':Jr
                                                      ;.~;
               towno? Garden Oska, ??arrlsCounty, Folit-~
     Orrloe maeton. Texea,.whlohhes a regularly or&an-
     lxsd Sirs degex%acnt;lzasapplied to this I)eparlSmnt
     r0r partiolpetionin the Firemen’s Di6abllit.yand
     HatfrssaantFund, operated tier the provlsioas of
     Art. 624+a, Rtwleed Oltll Stetuter oi Texas.
             .OTht,
                  town of f&n-den
                                Oaks 10 .notlno'orporcted
                                                        aa
     0 8;ty,    but ifif66Or~r.-st&(LB6 W6t6r di8tdOt,
     Chapter 311,3'1th 128, Voluns 23, Vex-normannotatad
     Cl011 Cjtatutau of tha %8te of Texas.
          &iaae adrlsa u6 if, la your opl~Ion. thls de-
     partment mag partlolpateUthe bent<ltsca,i  the Plm-
     men's Clseblllty and kbtlreatent
                                    Pan6 as shown 8tiott0.~
          Xc quote in part f?*)nSee. 3 0: Art. 6243e, Vernon's
 Anmtated Civil Statutes;

      .-   Th%t  all
      .:tztet'avlzyR
                       incorporatsd
                       rt?~ul~i:ly
                                   alties r.ndtowm# in thla
                                          aatlve rim depart-
                                ix.~rrnlzod
           vihethcrwh,ollypaid , pax-twld or ~016nteer.
      rat-nti
                                                                     .   .   -

,. ..




        Ron. Bayne Sattexfield,p.   2.


           3wlt~ fire rlmk!~    a;:paratuaand aqalpmantor the
            valae   or On6 Thousand Dollars ($lOfJO)or more, the
            Xayer of suoh alty or town,  the olty drtm     tmaauz-
            er, or ii m tra6atmr,    than tho-alty awretrry;alty
            alark, or suah other garaon or ottleeras by law,
            aharter ptislon, or-oxUl~naa perloma the duty'
            of oity treasurer, aa three   (sf 66mb6z-6 6r 6136h
            ramlarly organized eotlro iira departmant,to be’ '. .
            .aelaatadby rota of the mombora of auoh Mm Uapart-
            meat Ln tha mwusr hemlnafter dlreotadshall be and
            am hereby OOrMltUtM tha'*Board Oi Flrc8uo'akkller
            aal Batlramnt Fmid Tmat6ed    to rwieiv6, h664lla sad
            oontml, nbaaagii,nP4 dlobur#e suoh Rmd fortbe ma-
             paetlveolty or town an4 66 8uohBoard shnll hove
            the power and sutbority to hear and datenaina all       .
            applloationefor retirement,   .clalmsfor dlaablllty,
            elthar pmtlal or tot&     aniIto dea1gnat.othe bena-
            ri0i6a3 or peram 4it~tl8d      ta partloipatothorsin
            0-r tharafmm aa hanlnafter dlreotedend tiloh said.-,
            Boati shall .beknosn aa.tba V3a6rd or F~MMU~~S &a-
            llof ad l2ctlreawmt  FunU Trtmteca of
            TM Hayor shall ba the ohalmeu aad tmiy*?tir-
            or shall be the aeorataxy-treasurer  of se18 Boord of :_~
            Truataeu reapeotlve3.y.~. .~. Suoh Board of .S'ruute-
            shall bold kegalar monthly meetlngmit ~saah~tka and
             laea as they may by remolutlonQeul~te a,& may
           40 ld ltm h lpeola& meetlagsupon aall of the obalmut :
            as-hemay dean naoeuaary~ elm11 keep aoourato mlnutaa
            ol 'itrmeatlqa curdreaordu’of its proaecUng6; shall
            k eep               m other olty or M wn funds elk
                  loparati fr o all
            money6 for the us6 aad Eonefltof said Flromn~a Ra-
            ‘Me? and Ratlreiuaat&nd:ahall kzaepa rsoord    ot all
            alalma,reoelpta,and dlnbwaamnta lna book or booka
            to‘be iunrlshadby said alty'ortown for th6 porpoae;
            6ballrmaIce  ~laburaemeda from uald Fund only upon
            regular voaoher algned by the traaanrer and oounter-
            alaned by the ahalman and et least one other mmbsr
            ot 8ald Board OS Tmat666. Tha olty or town trmaur-
            er, acthe treesurer ot aaid Board of T-tees, shall
            bs ths ooatodlenof the ?lmmenta Rallat an4 fIatire-
            hbnt Fund rm suah oitp and town uader penalty of hi.6
            ottlola bond an& oath oi offloe. No mamber of said
            Board oi Tmstma shall reaslvaooapenmtlon as suoh.
         Eon. Bayno Satterflold,p. 3


                   Said Beard oS.ylremcn*c  Rcllof end Retiremnt Fund
                   Trwtaaa of ecoh auoh olty of town in this Xata
                   ehcll annually and not Later then the Slat day ot
                   January of etch year after thJ6 A8t takes attetit,
                   mab mad Nle wlth.theTlmmanta ?analanCcmatlaslon-
     .    _..
           i       ar,~henlnpwvldad tor&a deWled andlWm%sad ra-
                   port o tlll reoelptaand d1aMraemant.awith mpeot
.                   to auoh Yondt togcthcrwlth a atataaent of thclr
                  . admlolatmtloa thereof and shall make au< Sllo aooh
                    other reportsand.statemonta,or furclah au6h forth-
                    er lnfomatlon ea. fma tlmc tu the, myjrbc-reqalrcd
                    or rcqucated by ma18 Fircma'a yaoalon Comlssloaer.
                    .I*~
                       . .. . "
                   Se hnve fokad uo provlaion in Art. 6243e, aupra; poaltlvely
         lbltlng its punlem to tire dapartaents or~lncorpurctcdoltlaaor
         towna la'thleState: however, the above quoted laagac~a frnn Seo. 3,
         do&a In otiicotso liailtthe aoopgot the Flremcnta Rellcf r?enalon
         Fundi Thla acotlon deola with the oom~altlon of the ikmrd ot'Trwto~s,.
         whloh Sa the auatodlaa srodadainlstrctor or Its -PeasIon Fond.
                   ,TheBoald'ofTmstaea la oomposed.
                                                  ot the aay& an&city
         trmanrer of 81~lwomoratod     alto or t&m ot this &a%e$up$z
          wlththrca mcabra oi the reizuiarlv oreea.iaad lotira fl        a
          mot OS auoh tom or oit . The mayb aid olty treastirer~yare- ras-
          peotlralythe ohcinxm czd trcfmurer of the Bocrd.! In fcot, the
          .ntlra atruaturcor the Boerd~labuilt 6nm6d the ottlol6ls6t
         inoorpolntedcitiesor towns @id members of,tlm departpemtaof
          such oitleaend towna..iYehave iown no Other provialonior the
          tonmlctlon or the Board end knac ai none under the prcacat word-
        %n&u?.thc Aot.
    .l.._
      "..
        .~_
                  The i3oc~Qof Truatoca 1s the sscabtism of the Pcnslon
        Fusxl;throuah lt~all claims crc prcecntcdcad settledand all
         reoelptsati=dlaburoeacnteoi a~~cye bclong& tc the puad arc
        hmdlcd. Ylthout awh a Board, neturclly the entlrc syatcc aur-
         muaXIng the Tcoslon Fund oould not opercte.
                    ,:nincorporatedwater dlstrlot Is not an lncorpomted      _
          olty 3f town. It !mwra
                               no ‘myor or olty treasurer.  In taot, the
                 I’                                                                         .   .     .
, _.*                      -(+


        .



  Sm. Esyne 3atterflcld.p0 4
                                                                     ..

  htt&b&utseof I& incorporatedoitv or town em diitinot and-
  sapmete ~tnm those or an lnoorparatedwater distrlot.   Se thus
  db not bellee+ea Bollrdoi Trtmtder aould be omposed under an
  Inoosposated waterdlstrict8et up aocordinr;  td the psovl8lon11
  or Art. 624Be,aupsa*
                                          oi .M& aepkent
                 It ia thereforethc~'upinlan                                     teat
 your       queetlon should be anmered         fin   the nwtim.           +._,



                                                                                 .                  *i ___
                                     .                                                                   -~
                      .-                                                                            _---
                                              BP: /a/     ?red a.     Chandler
                                                                    ~Aa(ILPtaa          .
                                         .-                          :.,-

                                              BYis/         Eo&bMZaoh

  ROlCrdbrbbh